Exhibit 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 209 tFort Lee tNJ 07024 P.O. Box 436402t San Diegot CA 92143-6402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants,consents to the inclusion of our report of July 20,2011, on the audited financial statements of James River Holdings Corporation as of June 30 2011 and for the period from May 31, 2011 ( inception) to June 30 , 2011 in Form S-11/A Amendment No 4 to be filed now in the near future with the U.S. Securities and Exchange Commission. The firm also consents to being deemed as expert in connection with this filing. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA January 25, 2012 Fort Lee, NJ 07024 Registered with the Public Company Accounting Oversight Board Member of New Jersey Society of Certified Public Accountants
